Citation Nr: 0415572	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  03-22 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for chronic otitis 
externa, currently evaluated as 10 percent disabling.

2.  Entitlement to an initial rating in excess of 10 percent 
for the residuals of an excision of a chondroma of the left 
ankle.

3.  Entitlement to an increased (compensable) rating for 
scars of the left ankle.

4.  Entitlement to an effective date earlier than December 5, 
2000 for the assignment of a 10 percent rating for chronic 
otitis externa.

5.  Entitlement to an effective date earlier than September 
6, 2001, for the grant of entitlement to service connection 
for residuals of excision of chondroma, left ankle.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from November 1940 to June 
1945.

This appeal is from a December 2001 Department of Veterans 
Affairs (VA) rating decision by the Philadelphia, 
Pennsylvania, Regional Office (RO) which, among other things, 
granted a 10 percent rating for chronic otitis externa, 
effective December 5, 2000, granted entitlement to service 
connection for excision of a chondroma of the left ankle, 
assigning an initial evaluation of 10 percent thereto 
effective September 6, 2001, and which denied a compensable 
evaluation for scars of the left ankle.  The Board notes that 
because appeals comprise all issues raised in all submissions 
prior to an appellate decision pursuant to EF v. Derwinski, 1 
Vet. App. 324, 326 (1991), this appeal also includes the 
veteran's claims of entitlement to earlier effective dates.  
Specifically, the veteran addressed the assignment of 
effective dates in the document interpreted by the RO to be a 
claim for benefits; in the December 2001 rating decision 
appealed, the RO adjudicated the claims of entitlement to 
earlier effective dates for chronic otitis externa and for 
excision of a left ankle chondroma in conjunction with its 
adjudication of entitlement to increased ratings and 
entitlement to service connection; the document interpreted 
by the RO to be the notice of disagreement again addressed 
the veteran's contentions with respect to the assignment of 
effective dates; the May 2003 Statement of the Case included 
the laws and regulations governing effective dates and 
explained the reasons for the effective dates assigned; and, 
the veteran's VA Form 9 filed in June 2003 addressed 
effective dates.  The veteran confirmed at the May 2004 
hearing before the undersigned that he was appealing the 
effective date of the left ankle claim.  Thus, given the long 
and consistent history of addressing the effective date of 
benefits for both the left ankle and for chronic otitis 
externa, a liberal reading of the record supports the more 
inclusive construction of the issues and the Board hereby 
takes jurisdiction of the issues of entitlement to earlier 
effective dates for the grant of benefits in the December 
2001 rating decision, as stated on the title page of this 
decision.

The veteran's statements with respect to earlier effective 
dates are also consistently stated in terms of retroactive 
benefits in objection to past reductions of benefits for 
chronic otitis externa and malaria.  The veteran's statements 
could be construed as claims of clear and unmistakable error 
in the prior rating reductions, claims that are not before 
the Board for adjudication.  Thus, the RO should clarify 
whether or not the veteran is making such claims and take 
appropriate action.

The Board also notes that the veteran's August 2001 statement 
to the President appears to raise the claim of entitlement to 
an increased rating for malaria.  Additionally, the veteran's 
May 2004 hearing testimony possibly raises a claim of 
entitlement to service connection for impaired hearing 
secondary to service-connected chronic otitis externa.  
Because these claims are not before the Board on appeal, they 
are referred to the RO for appropriate action.

Finally, the veteran asserted at his hearing in May 2004 that 
he had submitted a substantive appeal with respect to the 
October 2002 denial of entitlement to compensation for a 
dental disability and subsequent issuance of a Statement of 
the Case in February 2004.  There is no substantive appeal 
associated with the claims folder nor found in VA computer 
records.  Thus, because the time to file a substantive appeal 
had expired by the time of the May 2004 hearing under 38 
C.F.R. Section 20.302(b), the Board does not have 
jurisdiction of this issue and it will not be addressed in 
this decision.

This case is advanced on the Board's docket pursuant to 
38 C.F.R. Section 20.900(c).  Unfortunately, a review of the 
record reveals that a remand is necessary to cure a 
procedural defect and to further develop the issues on 
appeal.  Therefore, the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


REMAND

The record shows that in September 2001, the veteran 
requested an increase in the disability rating for his 
chronic otitis externa and left ankle scars as well as 
entitlement to service connection a left ankle disability.  
The veteran asserted that his disabilities had been present 
since his time in service, but that VA had not properly 
addressed his contentions.

The veteran testified before the Board in May 2004 that his 
disabilities were more severe than rated, that the effective 
dates for the assignments of ratings were inaccurate, and 
that he would be willing to attend additional VA examinations 
in an effort to determine the current severity of his 
disabilities.

In November 2000, the Veterans Claims Assistance Act of 2000 
(the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100 to 5107 (West 
2002)) (VCAA) was signed into legislation.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
The VCAA redefined the obligations of VA with respect to its 
duty to notify a claimant of his rights and responsibilities 
in substantiating a claim and the obligations of VA with 
respect to its duty to assist a claimant in the development 
of a claim.  Additionally, judicial precedent requires that 
VA advise a claimant not only of his own responsibilities 
with respect to gathering evidence, but of VA's 
responsibilities in obtaining specific evidence on behalf of 
a claimant.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

A review of the record shows that the veteran was advised of 
the new law in October 2001; however, the letter only 
addressed the evidence necessary to substantiate a claim of 
entitlement to service connection.  As such, the Board finds 
that the veteran has not been provided sufficient notice of 
his rights and responsibilities under the VCAA with respect 
to the claims here on appeal.  Unfortunately, the Board does 
not have the authority to cure the procedural defect 
presented in this case.  See Disabled  American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Accordingly, this matter must be remanded to the RO 
so that proper notice may be given to the veteran and any 
additional development deemed necessary to assist the veteran 
in substantiating his claims may be performed.

Additionally, the Board notes that the veteran submitted 
documents in July 2003 which included a November 2001 letter 
advising VA of treatment by a new physician who was in 
possession of, "all of my medical history records."  This 
letter was not previously of record and there is no evidence 
of the veteran having previously advised VA of treatment by 
this physician.  Thus, because the present level of 
disability is of primary concern when entitlement to 
compensation has been established and an increase in the 
disability rating is at issue as per Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), this matter must also be remanded in 
order to obtain the recently identified treatment records.  

The veteran has reported several times that his otitis 
externa flares up in the summer.  The RO noted that the 
veteran is at the maximum rating for otitis externa under 
38 C.F.R. Section 4.87, Diagnostic Code 6210, and it 
determined that referral for extra-schedular rating was not 
warranted under 38 C.F.R. Section 3.321(b)(1).  Although it 
is so that the rating schedule provides only a 10 percent 
rating for otitis externa, a complete medical record is still 
necessary for a fair rating.  Accordingly, because it is 
established that VA should accommodate claimants who report a 
predictable seasonal flare-up of symptoms of a service-
connected disability by scheduling examination during the 
active season, an examination of the veteran's ears should be 
scheduled for sometime during the summer months.  See Ardison 
v. Brown, 6 Vet. App. 405, 407-408 (1994).



Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development required by the VCAA are 
completed.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  
Adequate notice in this case will inform 
the veteran of the information and 
evidence necessary to substantiate claims 
for increased ratings for chronic otitis 
externa, chondroma of the left ankle and 
scarring, including extra-schedular 
rating criteria, and of the information 
and evidence necessary to substantiate 
claims of entitlement to earlier 
effective dates for increased ratings and 
for service connection.

2.  The RO should request medical records 
from the physician identified by the 
veteran in his November 2001 
correspondence with an address in Muncy, 
Pennsylvania.  All records obtained must 
be associated with the veteran's claims 
folder.

3.  After obtaining all identified 
treatment records, the RO should schedule 
the veteran for a summertime ear 
examination to observe and report the 
active symptoms of chronic otitis externa 
and/or media.  The examiner should be 
provided with the claims folder and 
requested to review the entire record, 
including all treatment records, and 
render an opinion as to the level of 
severity of the ear disability and/or 
functional impairment caused by any and 
all diagnosed ear disabilities.  All 
opinions expressed must be supported by 
complete rationale.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
schedule examinations and to cooperate in 
the development of the case, and that the 
consequences of failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158 and 3.655 (2003).  

5.  Following completion of the above 
requested development, the RO should 
readjudicate all claims at issue, 
including the earlier effective date 
claims, and determine whether any claim 
may now be allowed.  If the benefits 
sought cannot be granted, the RO must 
provide the veteran and his 
representative with an appropriate 
Supplemental Statement of the Case and an 
appropriate period to respond.

The purpose of this REMAND is to cure a procedural defect and 
obtain additional development.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	

                  
_________________________________________________
	KRISTI BARLOW
	Acting Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




